Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29, 31-34, 36, 38, 39, 42 and 44-48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward (US 2006/0163152).
Regarding claim 29, Ward discloses a reservoir (¶0005) comprising: a rod (¶0045) having: a core component (110, see Fig. 5) comprising fibers (¶0045); and a surrounding component (120, Fig. 5) comprising fibers (¶0045); wherein the core component has a first property, and wherein the surrounding component has a second property different from the first property; and wherein the first property and the second property are independently selected from the group consisting of fiber bulk density, fiber diameter, fiber material, fiber morphology, fiber surface tension, capillary force, fluid absorption capacity, color, and combinations thereof (¶0043).
Regarding claim 31, Ward discloses the reservoir of claim 29, wherein the fibers of the core component and the fibers of the surrounding component each have a form independently selected from the group consisting of a stable fiber, a continuous fiber filament, a single component fiber, a bicomponent fiber, a multi-component fiber, a fiber tow, a yarn, and combinations thereof (¶0076-0077).
Regarding claim 32, Ward discloses the reservoir of claim 29, wherein the rod has a first open end and a second open end, and wherein a shaft of the rod is encased in a fluid-impermeable material (150).
Regarding claim 33, Ward discloses the reservoir of claim 29, wherein the rod is configured to absorb and release a fluid by capillary action, and wherein the absorption and release of the fluid is configured to vary along a cross-sectional diameter of the rod (¶0078).
Regarding claim 34, Ward discloses a reservoir comprising: a rod (¶0045) comprising fibers (¶0045); wherein the rod has a cross-sectional diameter (Fig. 5), and wherein at least one property of the rod varies in value along the cross-sectional diameter (difference between 110 and 120); and wherein the at least one property is selected from the group consisting of fiber bulk density, fiber diameter, fiber material, fiber morphology, fiber surface tension, capillary force, fluid absorption capacity, color, and combinations thereof (¶0045).
Regarding claim 36, Ward discloses the reservoir of claim 34, wherein the at least one property varies non-linearly along the cross-sectional diameter of the rod (¶0046).
Regarding claim 38, Ward discloses the reservoir of claim 34, wherein the fiber diameter ranges from about 0.5 μm to about 50 μm (1-12 μm, ¶0053)
Regarding claim 39, Ward discloses the reservoir of claim 34, wherein the fiber material is selected from the group consisting of polyester, nylon, acrylic, cellulose, polyethylene, polypropylene, polyvinyl alcohol, and combinations thereof (nylon and polypropylene, ¶0051).
Regarding claim 41, Ward discloses the reservoir of claim 34, wherein at least one property of the rod varies along the cross-sectional diameter by a percentage selected from the group consisting of about 5%, about 10%, about 20%, about 50%, about 100%, and over 100% (Ward discloses forming components of different materials in ¶0043, which would be “100%” different from each other).
Regarding claim 42, Ward discloses the reservoir of claim 34, wherein the fibers of the core component and the fibers of the surrounding component each have a form independently selected from the group consisting of a stable fiber, a continuous fiber filament, a single component fiber, a bicomponent fiber, a multi-component fiber, a fiber tow, a yarn, and combinations thereof (¶0076-0077).
Regarding claim 44, Ward discloses the reservoir of claim 34, wherein the rod has a first open end and a second open end, and wherein a shaft of the rod is encased in a fluid-impermeable material (150).
Regarding claim 45, Ward discloses the reservoir of claim 34, wherein the rod is configured to absorb and release a fluid by capillary action, and wherein the absorption and release of the fluid is configured to vary along the cross-sectional diameter of the rod (¶0078).
Regarding claim 46, Ward discloses the reservoir of claim 45, wherein the fluid is ink (¶0005).
Regarding claim 47, Ward discloses the reservoir of claim 34, wherein the reservoir is configured to be contained within a writing instrument (¶0069).
Regarding claim 48, Ward discloses a writing instrument comprising: the reservoir of claim 34; and a nib (1212); wherein the reservoir is configured to hold and deliver an ink solution to the nib (¶0070).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward.
Regarding claim 40, Ward teaches the reservoir of claim 34, but does not teach that the fiber surface tension ranges from about 30 dyn/cm to about 70 dyn/cm.
Ward discloses that the surface energy (another term for surface tension) needs to be optimized to “facilitate wicking of a fluid” (¶0063).  As seen in Ward, the surface tension is disclosed to be a result effective variable in that it affects the wicking of a fluid in the reservoir.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of ward by making the surface tension be between about 30 dyn/cm to about 70 dyn/cm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim(s) 30 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward as applied to claims 29 and 34 above, and further in view of Kwan (US 7364614).
Regarding claim 30, Ward teaches the reservoir of claim 29, wherein: the fiber diameter ranges from about 0.5 μm to about 50 μm (1-12 μm, ¶0053); the fiber material is selected from the group consisting of polyester, nylon, acrylic, cellulose, polyethylene, polypropylene, polyvinyl alcohol, and combinations thereof (nylon and polypropylene, ¶0051), and wherein the first property and the second property differ by a percentage selected from the group consisting of about 5%, about 10%, about 20%, about 50%, about 100%, and over 100% (Ward discloses forming components of different materials in ¶0043, which would be “100%” different from each other).
Ward does not teach that the fiber bulk density ranges from about 0.01 g/cm3 to about 0.4 g/cm3; or that the fiber surface tension ranges from about 30 dyn/cm to about 70 dyn/cm.
Kwan teaches a reservoir with a fiber bulk density that ranges from about 0.01 g/cm3 to about 0.4 g/cm3 (col. 4, ll. 23-32).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the reservoir of Ward with a fiber bulk density that ranges from about 0.01 g/cm3 to about 0.4 g/cm3 as taught by Kwan for the purpose of enabling the reservoir to be suitable for use with ink compositions containing glitter (Kwan, col. 4, ll. 20-32).
Ward discloses that the surface energy (another term for surface tension) needs to be optimized to “facilitate wicking of a fluid” (¶0063).  As seen in Ward, the surface tension is disclosed to be a result effective variable in that it affects the wicking of a fluid in the reservoir.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of ward by making the surface tension be between about 30 dyn/cm to about 70 dyn/cm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 37, Ward teaches the reservoir of claim 34, but does not teach that the fiber bulk density ranges from about 0.01 g/cm3 to about 0.4 g/cm3.
Kwan teaches a reservoir with a fiber bulk density that ranges from about 0.01 g/cm3 to about 0.4 g/cm3 (col. 4, ll. 23-32).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the reservoir of Ward with a fiber bulk density that ranges from about 0.01 g/cm3 to about 0.4 g/cm3 as taught by Kwan for the purpose of enabling the reservoir to be suitable for use with ink compositions containing glitter (Kwan, col. 4, ll. 20-32).
Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward as applied to claim 34 above, and further in view of Xiang (US 2004/0041285).
Regarding claim 43, Ward teaches the reservoir of claim 34, but does not teach that the fibers have a cross-sectional shape independently selected from the group consisting of a circle, a triangle, an ellipse, a peanut, a zig- zag, and combinations thereof.
Xiang teaches fibers with a cross-sectional shape of a circle (Fig. 3).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the device of Ward with fibers that have a cross-sectional shape of a circle as taught by Xiang, wherein doing so would merely have been a matter of selecting a known fiber cross-section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754